News Release BOARDWALK ANNOUNCESFOURTHQUARTERAND YEAR-END 2008RESULTS HOUSTON,February 9, 2009 Boardwalk Pipeline Partners, LP (NYSE:BWP) announcedtoday its results for the fourthquarterand year ended December 31, 2008, which included the following items: − Net income of $67.6 million for the quarter and $294.0 million for the year ended December 31, 2008, a6% decrease and 29%increasefrom $72.1million and $227.7million in the comparable 2007 periods; − Operating revenues of $205.6million for the quarter and $784.8 million for the year ended December 31, 2008,a21% and 22% increasefrom $169.8million and $643.2 million in the comparable 2007 periods; and − Earnings before interest, taxes, depreciation and amortization (EBITDA) of $112.1million for the quarter and $474.6 million for the year ended December 31, 2008, a 9% and 36% increase from $103.3million and $349.8 million in the comparable 2007 periods. Fourth Quarter 2008 Results Operating results for the fourth quarter were driven primarily by the following: · higher gas transportation revenues from the East Texas to Mississippi Expansion and Southeast Expansion projects; · higher depreciation and property taxes resulting from an increase in asset base due to expansion; and · income of $10.5 million from the reversal of reserves associated with a change in employee paid time-off benefits and the contractual release of a liability associated with an inactive investment. The 2007 period was favorably impacted by gains of $18.4 million from gas sales associated with the Western Kentucky Storage Expansion project. Year-end 2008 Results Operating results for the year were impacted by the factors mentioned above in addition to lower parking and lending revenues, which were partially offset by higher firm storage revenues and gains of $62.1 million from gas sales associated with the Western Kentucky Storage Expansion project, the disposition of coal reserves and a contract settlement gain. The 2007 period was unfavorably impacted by $14.7 million from an impairment loss related to the Magnolia storage project. Capital Program Expansion and growth capital expenditures were $2.6 billion for the year ended December 31, 2008.This includes the following cash investments for the Partnership’s remaining pipeline expansion projects (in millions): For the Year Ended December 31, 2008 Inception to Date Southeast Expansion $ 517.1 $ 707.3 Gulf Crossing Project 1,266.9 1,403.5 Fayetteville and Greenville Laterals 619.0 684.2 Totals $ 2,403.0 $ 2,795.0 In December 2008, the Partnership placed in service the first sixty-six miles of its Fayetteville Lateral from Conway County, Arkansas to an interconnect with Centerpoint Energy in Cleburne County, Arkansas.Subsequently, in January 2009 the Partnership placed in service the remaining assets associated with its Southeast Expansion, the pipeline assets associated with the Gulf Crossing Expansion from near Sherman, Texas to an interconnect with Texas Gas in Sterlington, Louisiana and a portion of the Greenville Lateral originating at our Texas Gas mainline to an interconnect with the Tennessee 800 line in Holmes County, Mississippi.The Partnership also recently placed in service a portion of Phase III of the Western Kentucky Storage Expansion project which added 5.4 Bcf of working gas capacity. Based upon its current cost estimates, which remain unchanged, the Partnership expects to incur expansion project capital expenditures of approximately $1.0 billion in 2009 and 2010 to complete its pipeline expansion projects. The majority of those expenditures are expected to occur during the first half of 2009, with the remaining costs associated with the construction of additional compression facilities for the Gulf Crossing project and the Fayetteville and Greenville Laterals to be incurred in the latter half of 2009 and into 2010. The cost and timing estimates for these projects are subject to a variety of other risks and uncertainties, including obtaining regulatory approvals, adverse weather conditions, delays in obtaining key materials, shortages of qualified labor and escalating costs of labor and materials. Maintenance capital expenditures were $50.5 million for the year ended December 31, Financing To complete theexpansion projects, the Partnership anticipatesit will need to raise up to an additional $500 million.The Partnership’s largest unitholder, Loews Corporation (Loews), has advised the Partnership that it is willing to finance the entire amount needed to the extent the public markets remain unavailable on acceptable terms. The Partnership has not committed to any transaction at this time, however any additional investment by Loews would be subject to review and approval, as to fairness, by thePartnership’s independent Conflicts Committee. Earnings Per Unit Earnings per limited partner unit for the fourth quarter and the year ended December 31, 2008, have been adjusted by an assumed allocation to the general partner’s incentive distribution rights (IDRs) in accordance with generally accepted accounting principles applicable to companies having two classes of securities (EITF No. 03-6). Under EITF No. 03-6, earnings are allocated to participatingsecurities in accordance with contractual participation rights assuming that all earnings for the period were distributed. Payments made on account of the IDRs are determined in relation to actual declared distributions and are not based on the assumed allocation required by EITF No. 03-6. In June 2008, the Partnership issued and sold approximately 22.9 million class B units representing limited partner interests (class B units) to a subsidiary of Loews.The class B units were not eligible to participate in income allocations until the third quarter 2008. As a result, no income allocations were made to the class B unit equity accounts and no assumed allocations to the class B units were made pursuant to EITF No. 03-6 for the purpose of computing earnings per unit prior to July 1, 2008. In November 2008, the Partnership’s subordinated units, all of which were held by a subsidiary of Loews, converted to common units on a one-for-one basis. A reconciliation of the limited partners’ interest in net income and net income available to limited partners used in computing net income per limited partner unit is as follows (in millions, except per unit data): For the Three Months Ended December 31, For the Year Ended December 31, 2008 2007 2008 2007 Limited partners’ interest in net income $ 64.0 $ 69.6 $ 280.7 $ 220.7 Less assumed allocation to IDRs (2.2 ) 4.5 4.6 4.3 Net income available to limited partners 66.2 65.1 276.1 216.4 Less assumed allocation to class B units 6.9 - 13.7 - Less assumed allocation to subordinated units 6.2 17.8 56.6 61.9 Net income available to common units $ 53.1 $ 47.3 $ 205.8 $ 154.5 Weighted-average common units (a) 132.8 87.6 104.2 82.5 Weighted-average class B units (b) 22.9 - 22.9 - Weighted-average subordinated units (a) 15.5 33.1 28.7 33.1 Net income per limited partner unit – common units $ 0.40 $ 0.54 $ 1.98 $ 1.87 Net income per limited partner unit– class B units $ 0.30 $ - $ 0.60 $ - Net income per limited partner unit – subordinated units $ 0.40 $ 0.54 $ 1.98 $ 1.87 (a) All of the 33.1million subordinated units converted to common units on a one-for-one basis in November 2008. (b) The number of class B units shown is weighted from July 1, 2008, which is the date they becameeligible to participate in earnings.The class B units do not participate in quarterly distributions above $0.30 per unit. Conference Call The Partnership has scheduled a conference call for February 9, 2009, at 9:00 a.m.
